              Case 21-30198-tnw                    Doc 14           Filed 08/05/21 Entered 08/05/21 17:03:36                               Desc Main
                                                                   Document      Page 1 of 33
             Fill in this information to identify your case and this filing:

 Debtor 1                 Christopher Lee Clark
                          First Name                        Middle Name                   Last Name

 Debtor 2                 Iris Lea Clark
 (Spouse, if filing)      First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the:           EASTERN DISTRICT OF KENTUCKY, FRANKFORT DIVISION

 Case number           3:21-bk-30198                                                                                                             Check if this is an
                                                                                                                                                  amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                           12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

   No. Go to Part 2.
    Yes.      Where is the property?



 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
   Yes

  3.1      Make:       Chevrolet                              Who has an interest in the property? Check one       Do not deduct secured claims or exemptions. Put
                                                                                                                   the amount of any secured claims on Schedule D:
           Model:      Chevsi                                  Debtor 1 only                                      Creditors Who Have Claims Secured by Property .
           Year:       2015                                    Debtor 2 only                                      Current value of the      Current value of the
           Approximate mileage:              145000           Debtor 1 and Debtor 2 only                          entire property?          portion you own?
           Other information:                                  At least one of the debtors and another
          2015 Chevrolet Chevsi
                                                               Check if this is community property                        $35,000.00                  $35,000.00
                                                                  (see instructions)



  3.2      Make:       Chevrolet                              Who has an interest in the property? Check one       Do not deduct secured claims or exemptions. Put
                                                                                                                   the amount of any secured claims on Schedule D:
           Model:      Traverse                               Debtor 1 only                                       Creditors Who Have Claims Secured by Property .
           Year:       2017                                    Debtor 2 only                                      Current value of the      Current value of the
           Approximate mileage:               76000            Debtor 1 and Debtor 2 only                         entire property?          portion you own?
           Other information:                                  At least one of the debtors and another
          2017 Chevrolet Traverse
                                                               Check if this is community property                        $18,000.00                  $18,000.00
                                                                  (see instructions)




Official Form 106A/B                                                      Schedule A/B: Property                                                                page 1
Software Copyright (c) 2021 CINGroup - www.cincompass.com
            Case 21-30198-tnw                      Doc 14        Filed 08/05/21 Entered 08/05/21 17:03:36                                     Desc Main
                                                                Document      Page 2 of 33
 Debtor 1
 Debtor 2         Clark, Christopher Lee & Clark, Iris Lea                                                     Case number (if known)     3:21-bk-30198

  3.3    Make:       Chevrolet                              Who has an interest in the property? Check one             Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      HHR                                     Debtor 1 only                                            Creditors Who Have Claims Secured by Property .
         Year:       2007                                   Debtor 2 only                                             Current value of the      Current value of the
         Approximate mileage:                200000          Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                  At least one of the debtors and another
        2007 Chevrolet HHR
                                                             Check if this is community property                                $4,000.00                 $4,000.00
                                                               (see instructions)



  3.4    Make:                                              Who has an interest in the property? Check one             Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:                                              Debtor 1 only                                            Creditors Who Have Claims Secured by Property .
         Year:                                               Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                               Debtor 1 and Debtor 2 only                                entire property?          portion you own?
         Other information:                                  At least one of the debtors and another
        2021 Honda Talon
                                                             Check if this is community property                              $15,000.00                 $15,000.00
                                                               (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

   No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
   .you have attached for Part 2. Write that number here.............................................................................=>                $72,000.00

 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                            Current value of the
                                                                                                                                              portion you own?
                                                                                                                                              Do not deduct secured
                                                                                                                                              claims or exemptions.
6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
    No
    Yes.     Describe.....
                                    Household furnishings including couch, tables, chairs, lamps,
                                    appliances, pots, pans, dishes, kitchen table with chairs, linens,
                                    bedroom furniture, children's bedroom furniture, etc.; VALUE
                                    LISTED IS GIVEN AGE AND CONDITION OF ITEMS AND IS NOT
                                    MEANT TO REFLECT REPLACEMENT VALUE FOR SIMILAR
                                    ITEMS IN NEW CONDITION                                                                                                  $7,600.00


7. Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
    No
    Yes.     Describe.....
                                    Televisions, DVD/BlueRay players, cell phones, computers,
                                    laptop computers, Ipads/tablets, game systems, etc.; VALUE
                                    LISTED IS GIVEN AGE AND CONDITION OF ITEMS AND IS NOT
                                    MEANT TO REFLECT REPLACEMENT VALUE FOR SIMILAR
                                    ITEMS IN NEW CONDITION                                                                                                  $2,000.00




Official Form 106A/B                                                 Schedule A/B: Property                                                                        page 2
Software Copyright (c) 2021 CINGroup - www.cincompass.com
             Case 21-30198-tnw                                  Doc 14              Filed 08/05/21 Entered 08/05/21 17:03:36                           Desc Main
                                                                                   Document      Page 3 of 33
 Debtor 1
 Debtor 2          Clark, Christopher Lee & Clark, Iris Lea                                                                Case number (if known)   3:21-bk-30198

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections; other
               collections, memorabilia, collectibles
    No
     Yes.       Describe.....

9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools; musical
              instruments
    No
     Yes.       Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
     Yes.       Describe.....

11. Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
    Yes.        Describe.....
                                            Clothing, shoes and accessories; VALUE LISTED IS GIVEN AGE
                                            AND CONDITION OF ITEMS AND IS NOT MEANT TO REFLECT
                                            REPLACEMENT VALUE FOR SIMILAR ITEMS IN NEW CONDITION                                                                    $4,600.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
    Yes.        Describe.....
                                            Miscellaneous jewelry including wedding bands, engagement
                                            rings, costume jewelry, watches, etc.; VALUE LISTED IS
                                            LIQUIDATION/PAWN SHOP VALUE AND IS NOT MEANT TO
                                            REFLECT REPLACEMENT VALUE FOR SIMIALR ITEMS IN NEW
                                            CONDITION                                                                                                               $1,900.00


13. Non-farm animals
     Examples: Dogs, cats, birds, horses
    No
     Yes.       Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
    No
     Yes.       Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for
     Part 3. Write that number here ..............................................................................                                            $16,100.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                           Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.

16. Cash
     Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    No
    Yes................................................................................................................
                                                                                                                              Cash on hand                             $45.00



Official Form 106A/B                                                                     Schedule A/B: Property                                                          page 3
Software Copyright (c) 2021 CINGroup - www.cincompass.com
            Case 21-30198-tnw                        Doc 14         Filed 08/05/21 Entered 08/05/21 17:03:36                                Desc Main
                                                                   Document      Page 4 of 33
 Debtor 1
 Debtor 2        Clark, Christopher Lee & Clark, Iris Lea                                                       Case number (if known)   3:21-bk-30198

17. Deposits of money
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                 institutions. If you have multiple accounts with the same institution, list each.
    No
   Yes........................                                     Institution name:

                                                                              First Financial Bank checking account
                                        17.1.    Checking Account             #xxxxxx2122                                                                $36.00


18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    No
     Yes..................                     Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
     joint venture
    No
     Yes.     Give specific information about them...................
                                     Name of entity:                                                             % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    No
     Yes. Give specific information about them
                                           Issuer name:

21. Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    No
     Yes. List each account separately.
                                        Type of account:                      Institution name:

22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    No
     Yes. .....................                                              Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
    No
     Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    No
     Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
    No
     Yes.     Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
     Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    No
     Yes.     Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    No
     Yes.     Give specific information about them...




Official Form 106A/B                                                   Schedule A/B: Property                                                             page 4
Software Copyright (c) 2021 CINGroup - www.cincompass.com
            Case 21-30198-tnw                          Doc 14           Filed 08/05/21 Entered 08/05/21 17:03:36                                              Desc Main
                                                                       Document      Page 5 of 33
 Debtor 1
 Debtor 2        Clark, Christopher Lee & Clark, Iris Lea                                                                   Case number (if known)         3:21-bk-30198


 Money or property owed to you?                                                                                                                               Current value of the
                                                                                                                                                              portion you own?
                                                                                                                                                              Do not deduct secured
                                                                                                                                                              claims or exemptions.

28. Tax refunds owed to you
    No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’
                                                                                                               compensation, Social Security benefits;
              unpaid loans you made to someone else
    No
     Yes.     Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’
                                                                                                     s, or renter’
                                                                                                                 s insurance
    No
     Yes. Name the insurance company of each policy and list its value.
                                           Company name:                                                         Beneficiary:                                  Surrender or refund
                                                                                                                                                               value:

32. Any interest in property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because someone has
     died.
    No
     Yes.     Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
     Examples: Accidents, employment disputes, insurance claims, or rights to sue
    No
     Yes.     Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    No
     Yes.     Describe each claim.........

35. Any financial assets you did not already list
    No
     Yes.     Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for
     Part 4. Write that number here.....................................................................................................................                   $81.00

 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
    No. Go to Part 6.
   Yes.     Go to line 38.


                                                                                                                                                              Current value of the
                                                                                                                                                              portion you own?
                                                                                                                                                              Do not deduct secured
                                                                                                                                                              claims or exemptions.


Official Form 106A/B                                                        Schedule A/B: Property                                                                              page 5
Software Copyright (c) 2021 CINGroup - www.cincompass.com
            Case 21-30198-tnw                          Doc 14           Filed 08/05/21 Entered 08/05/21 17:03:36                                              Desc Main
                                                                       Document      Page 6 of 33
 Debtor 1
 Debtor 2        Clark, Christopher Lee & Clark, Iris Lea                                                                   Case number (if known)         3:21-bk-30198

38. Accounts receivable or commissions you already earned
    No
     Yes.     Describe.....


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
    No
     Yes.     Describe.....


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
    No
     Yes.     Describe.....


41. Inventory
    No
     Yes.     Describe.....


42. Interests in partnerships or joint ventures
    No
    Yes.      Give specific information about them...................
                                      Name of entity:                                                                         % of ownership:

                                           Chanka Express Inc
                                           Active status/bad standing with KYSOS                                                  100.00           %                         $1.00


43. Customer lists, mailing lists, or other compilations
   No.
    Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

              No
               Yes.     Describe.....


44. Any business-related property you did not already list
    No
     Yes. Give specific information.........


 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached for
     Part 5. Write that number here.....................................................................................................................                   $1.00

 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
      No. Go to Part 7.
       Yes.    Go to line 47.



 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership
    No
     Yes. Give specific information.........


Official Form 106A/B                                                        Schedule A/B: Property                                                                            page 6
Software Copyright (c) 2021 CINGroup - www.cincompass.com
             Case 21-30198-tnw                              Doc 14             Filed 08/05/21 Entered 08/05/21 17:03:36                                              Desc Main
                                                                              Document      Page 7 of 33
 Debtor 1
 Debtor 2         Clark, Christopher Lee & Clark, Iris Lea                                                                              Case number (if known)   3:21-bk-30198

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                        $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                      $0.00
 56. Part 2: Total vehicles, line 5                                                                           $72,000.00
 57. Part 3: Total personal and household items, line 15                                                      $16,100.00
 58. Part 4: Total financial assets, line 36                                                                      $81.00
 59. Part 5: Total business-related property, line 45                                                              $1.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $88,182.00              Copy personal property total           $88,182.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                         $88,182.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                           page 7
Software Copyright (c) 2021 CINGroup - www.cincompass.com
               Case 21-30198-tnw                   Doc 14           Filed 08/05/21 Entered 08/05/21 17:03:36                                 Desc Main
                                                                   Document      Page 8 of 33
              Fill in this information to identify your case:

 Debtor 1                 Christopher Lee Clark
                          First Name                        Middle Name                    Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                    Last Name


 United States Bankruptcy Court for the:            EASTERN DISTRICT OF KENTUCKY, FRANKFORT DIVISION

 Case number           3:21-bk-30198
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                              amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
       You are claiming state and federal nonbankruptcy exemptions.                11 U.S.C. § 522(b)(3)

      You are claiming federal exemptions.           11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the       Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                   portion you own
                                                              Copy the value from        Check only one box for each exemption.
                                                              Schedule A/B

 Debtor 1 Exemptions
   Chevrolet                                                                                                                      11 USC § 522(d)(2)
   HHR
                                                                      $4,000.00                                      $985.00
   2007                                                                                      100% of fair market value, up to
   200000                                                                                     any applicable statutory limit
      Line from Schedule A/B: 3.3

      Household furnishings including                                                                                             11 USC § 522(d)(3)
      couch, tables, chairs, lamps,
                                                                      $7,600.00                                    $7,600.00
      appliances, pots, pans, dishes,                                                        100% of fair market value, up to
      kitchen table with chairs, linens,                                                      any applicable statutory limit
      bedroom furniture, children's
      bedroom furniture, etc.; VALUE
      LISTED IS GIVEN AGE AND
      CONDITION OF ITEMS AND IS NOT
      MEANT TO REF
      Line from Schedule A/B: 6.1




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                            page 1 of 3
Software Copyright (c) 2021 CINGroup - www.cincompass.com
            Case 21-30198-tnw                      Doc 14        Filed 08/05/21 Entered 08/05/21 17:03:36                                 Desc Main
                                                                Document      Page 9 of 33
 Debtor 1
 Debtor 2    Clark, Christopher Lee & Clark, Iris Lea                                                 Case number (if known)     3:21-bk-30198
     Brief description of the property and line on          Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                  portion you own
                                                            Copy the value from    Check only one box for each exemption.
                                                            Schedule A/B

     Televisions, DVD/BlueRay players,                                                                                         11 USC § 522(d)(3)
     cell phones, computers, laptop
                                                                   $2,000.00                                 $2,000.00
     computers, Ipads/tablets, game                                                    100% of fair market value, up to
     systems, etc.; VALUE LISTED IS                                                     any applicable statutory limit
     GIVEN AGE AND CONDITION OF
     ITEMS AND IS NOT MEANT TO
     REFLECT REPLACEMENT VALUE
     FOR SIMILAR ITEMS IN NEW
     CONDITION
     Line from Schedule A/B: 7.1

     Clothing, shoes and accessories;                                                                                          11 USC § 522(d)(3)
     VALUE LISTED IS GIVEN AGE AND
                                                                   $4,600.00                                 $4,600.00
     CONDITION OF ITEMS AND IS NOT                                                     100% of fair market value, up to
     MEANT TO REFLECT                                                                   any applicable statutory limit
     REPLACEMENT VALUE FOR
     SIMILAR ITEMS IN NEW CONDITION
     Line from Schedule A/B: 11.1

     Miscellaneous jewelry including                                                                                           11 USC § 522(d)(4)
     wedding bands, engagement rings,
                                                                   $1,900.00                                 $1,900.00
     costume jewelry, watches, etc.;                                                   100% of fair market value, up to
     VALUE LISTED IS                                                                    any applicable statutory limit
     LIQUIDATION/PAWN SHOP VALUE
     AND IS NOT MEANT TO REFLECT
     REPLACEMENT VALUE FOR
     SIMIALR ITEMS IN NEW CONDITION
     Line from Schedule A/B: 12.1

     Cash on hand                                                                                                              11 USC § 522(d)(5)
     Line from Schedule A/B: 16.1
                                                                       $45.00                                   $45.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     First Financial Bank checking                                                                                             11 USC § 522(d)(5)
     account #xxxxxx2122
                                                                       $36.00                                   $36.00
     Line from Schedule A/B: 17.1                                                      100% of fair market value, up to
                                                                                        any applicable statutory limit

 3. Are you claiming a homestead exemption of more than $170,350
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
           No
           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  No
                  Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                        page 2 of 3
Software Copyright (c) 2021 CINGroup - www.cincompass.com
              Case 21-30198-tnw                    Doc 14          Filed 08/05/21 Entered 08/05/21 17:03:36                                     Desc Main
                                                                  Document     Page 10 of 33
 Debtor 1
 Debtor 2       Clark, Christopher Lee & Clark, Iris Lea                                                    Case number (if known)     3:21-bk-30198

 Fill in this information to identify your case:

 Debtor 1
                             First Name                     Middle Name                    Last Name

 Debtor 2                    Iris Lea Clark
 (Spouse if, filing)         First Name                     Middle Name                    Last Name


 United States Bankruptcy Court for the:            EASTERN DISTRICT OF KENTUCKY, FRANKFORT DIVISION

 Case number            3:21-bk-30198
 (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                 amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                           4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
       You are claiming state and federal nonbankruptcy exemptions.                11 U.S.C. § 522(b)(3)

      You are claiming federal exemptions.           11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the       Amount of the exemption you claim           Specific laws that allow exemption
      Schedule A/B that lists this property                   portion you own
                                                              Copy the value from        Check only one box for each exemption.
                                                              Schedule A/B

 Debtor 2 Exemptions
      Brief description:
      Line from Schedule A/B:
                                                                                         
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
             No
             Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                      No
                      Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                               page 3 of 3
Software Copyright (c) 2021 CINGroup - www.cincompass.com
               Case 21-30198-tnw                    Doc 14          Filed 08/05/21 Entered 08/05/21 17:03:36                                      Desc Main
                                                                   Document     Page 11 of 33
              Fill in this information to identify your case:

 Debtor 1                   Christopher Lee Clark
                            First Name                       Middle Name                     Last Name

 Debtor 2                   Iris Lea Clark
 (Spouse if, filing)        First Name                       Middle Name                     Last Name


 United States Bankruptcy Court for the:             EASTERN DISTRICT OF KENTUCKY, FRANKFORT DIVISION

 Case number           3:21-bk-30198
 (if known)
                                                                                                                                                 Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor ’ s name.                Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
         American Honda Finance
 2.1                                              Describe the property that secures the claim:                 $19,465.00               $15,000.00            $4,465.00
         Corp.
         Creditor's Name
                                                  2021 Honda Talon

         Attn: Officer                            As of the date you file, the claim is: Check all that
         PO Box 168128                            apply.
         Irving, TX 75016-8128                     Contingent
         Number, Street, City, State & Zip Code    Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
  Debtor 1 only                                   An agreement you made (such as mortgage or secured
  Debtor 2 only                                       car loan)

 Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another         Judgment lien from a lawsuit
  Check if this claim relates to a               Other (including a right to offset)     Purchase Money Security
       community debt

 Date debt was incurred          08/28/2020                 Last 4 digits of account number       xxxx




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                       page 1 of 3
Software Copyright (c) 2021 CINGroup - www.cincompass.com
            Case 21-30198-tnw                           Doc 14        Filed 08/05/21 Entered 08/05/21 17:03:36                              Desc Main
                                                                     Document     Page 12 of 33
 Debtor 1 Christopher Lee Clark                                                                            Case number (if known)   3:21-bk-30198
              First Name                  Middle Name                     Last Name
 Debtor 2 Iris Lea Clark
              First Name                  Middle Name                     Last Name


 2.2    Central Bank & Trust Co.                   Describe the property that secures the claim:                  $46,970.00          $35,000.00    $11,970.00
        Creditor's Name
                                                   2015 Chevrolet Chevsi
                                                   2015 Chevrolet Chevsi
        P.O. Box 1360                              As of the date you file, the claim is: Check all that
        Lexington, KY                              apply.
        40588-1750                                  Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                         car loan)

 Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)     Purchase Money Security
       community debt

 Date debt was incurred         10/02/2020                  Last 4 digits of account number        xxxx

        Family Financial
 2.3                                               Describe the property that secures the claim:                   $3,015.00           $4,000.00         $0.00
        Services, Inc.
        Creditor's Name
                                                   2007 Chevrolet HHR
                                                   2007 Chevrolet HHR
        30 Stonecrest Ct Ste 101                   As of the date you file, the claim is: Check all that
        Shelbyville, KY                            apply.
        40065-8128                                  Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
 Debtor 2 only                                          car loan)

  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)     Non-Purchase Money Security
       community debt

 Date debt was incurred         10/01/2020                  Last 4 digits of account number        xxxx

 2.4    First State Bank                           Describe the property that secures the claim:                   $2,942.00               $0.00     $2,942.00
        Creditor's Name



        PO Box 190                                 As of the date you file, the claim is: Check all that
        Campbell Hill, IL                          apply.
        62916-0190                                  Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                         car loan)

 Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)     Purchase Money Security
       community debt

 Date debt was incurred         02/13/2020                  Last 4 digits of account number        xxxx




Official Form 106D                     Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                    page 2 of 3
Software Copyright (c) 2021 CINGroup - www.cincompass.com
            Case 21-30198-tnw                           Doc 14        Filed 08/05/21 Entered 08/05/21 17:03:36                               Desc Main
                                                                     Document     Page 13 of 33
 Debtor 1 Christopher Lee Clark                                                                            Case number (if known)    3:21-bk-30198
              First Name                  Middle Name                     Last Name
 Debtor 2 Iris Lea Clark
              First Name                  Middle Name                     Last Name


 2.5    Scott Credit Union                         Describe the property that secures the claim:                  $19,338.00           $18,000.00          $1,338.00
        Creditor's Name
                                                   2017 Chevrolet Traverse
                                                   2017 Chevrolet Traverse
        PO Box 276211                              As of the date you file, the claim is: Check all that
        Sacramento, CA                             apply.
        95827-6211                                  Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 Debtor 1 only                                     An agreement you made (such as mortgage or secured
                                                         car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)     Purchase Money Security
       community debt

 Date debt was incurred         06/04/2020                  Last 4 digits of account number        xxxx


 Add the dollar value of your entries in Column A on this page. Write that number here:                                 $91,730.00
 If this is the last page of your form, add the dollar value totals from all pages.
 Write that number here:                                                                                                $91,730.00

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                     Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                           page 3 of 3
Software Copyright (c) 2021 CINGroup - www.cincompass.com
              Case 21-30198-tnw                      Doc 14         Filed 08/05/21 Entered 08/05/21 17:03:36                                             Desc Main
                                                                   Document     Page 14 of 33
      Fill in this information to identify your case:

 Debtor 1                  Christopher Lee Clark
                           First Name                       Middle Name                          Last Name

 Debtor 2                  Iris Lea Clark
 (Spouse if, filing)       First Name                       Middle Name                          Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF KENTUCKY, FRANKFORT DIVISION

 Case number           3:21-bk-30198
 (if known)
                                                                                                                                                        Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and
case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

       No. Go to Part 2.
        Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
       Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part
       2.
                                                                                                                                                            Total claim

 4.1          ADT Security Services                                  Last 4 digits of account number         1678                                                          $386.94
              Nonpriority Creditor's Name
                                                                     When was the debt incurred?
              3190 South Vaughn Way
              Aurora, CO 80014
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
               Debtor 2 only                                         Unliquidated
               Debtor 1 and Debtor 2 only                            Disputed
               At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                Student loans
              debt                                                    Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                        report as priority claims
              No                                                     Debts to pension or profit-sharing plans, and other similar debts
               Yes                                                  Other. Specify      Security services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                 Page 1 of 12
Software Copyright (c) 2021 CINGroup - www.cincompass.com                                                        G23818
           Case 21-30198-tnw                       Doc 14       Filed 08/05/21 Entered 08/05/21 17:03:36                                           Desc Main
                                                               Document     Page 15 of 33
 Debtor 1
 Debtor 2 Clark, Christopher Lee & Clark, Iris Lea                                                   Case number (if known)            3:21-bk-30198

 4.2      Best Buy/CBNA                                          Last 4 digits of account number       0498                                               $2,131.99
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          P.O. Box 6204
          Sioux Falls, SD 57117
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Charged-off account


 4.3      Capital One                                            Last 4 digits of account number       2829                                                $725.87
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          P.O. Box 30285 Bankruptcy Dept.
          Salt Lake City, UT 84130
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Revolving account


 4.4      Capital One Bank (USA), N.A.                           Last 4 digits of account number       xxxx                                               $2,743.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          P.O. Box 30281
          Salt Lake City, UT 84130-0281
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Revolving




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 2 of 12
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case 21-30198-tnw                       Doc 14       Filed 08/05/21 Entered 08/05/21 17:03:36                                           Desc Main
                                                               Document     Page 16 of 33
 Debtor 1
 Debtor 2 Clark, Christopher Lee & Clark, Iris Lea                                                   Case number (if known)            3:21-bk-30198

 4.5      Capital One/Walmart                                    Last 4 digits of account number       3637                                                $268.33
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          PO Box 31293
          Salt Lake City, UT 84131-0293
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Revolving account


          Christopher Rural Health Planning
 4.6      Corp.                                                  Last 4 digits of account number       0565                                                $163.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           05/28/2020
          PO Box 155
          Christopher, IL 62822-0155
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Medical services


 4.7      Comenity Bank/Buckle                                   Last 4 digits of account number       3219                                                $212.89
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          P.O. Box 182273
          Columbus, OH 43218-2273
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Charged-off account




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 3 of 12
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case 21-30198-tnw                       Doc 14       Filed 08/05/21 Entered 08/05/21 17:03:36                                           Desc Main
                                                               Document     Page 17 of 33
 Debtor 1
 Debtor 2 Clark, Christopher Lee & Clark, Iris Lea                                                   Case number (if known)            3:21-bk-30198

 4.8      Comenity Bank/Buckle                                   Last 4 digits of account number       xxxx                                                $882.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          P.O. Box 182273
          Columbus, OH 43218-2273
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Revolving account


 4.9      Comenity Bank/Maurices                                 Last 4 digits of account number       7976                                                $530.83
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          P.O. Box 182789
          Columbus, OH 43218-2789
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Revolving account


 4.10     Credit One Bank                                        Last 4 digits of account number       3764                                                $614.25
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          P.O. Box 98873
          Las Vegas, NV 89193-8873
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
           Debtor 2 only                                         Unliquidated
          Debtor 1 and Debtor 2 only                             Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Charged-off account




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 4 of 12
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case 21-30198-tnw                       Doc 14       Filed 08/05/21 Entered 08/05/21 17:03:36                                           Desc Main
                                                               Document     Page 18 of 33
 Debtor 1
 Debtor 2 Clark, Christopher Lee & Clark, Iris Lea                                                   Case number (if known)            3:21-bk-30198

 4.11     Evansville Teachers FCU                                Last 4 digits of account number       1925                                               $1,121.71
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          PO Box 5129
          Evansville, IN 47716-5129
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Revolving account


 4.12     Fingerhut Credit Card                                  Last 4 digits of account number       4972                                               $1,087.80
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          6250 Ridgewood Road
          Saint Cloud, MN 56303
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Charged-off account


 4.13     First Premier Credit Card                              Last 4 digits of account number       xxxx                                                $811.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          3820 N. Louise Avenue
          Sioux Falls, SD 57107-0145
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Revolving account




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 5 of 12
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case 21-30198-tnw                       Doc 14       Filed 08/05/21 Entered 08/05/21 17:03:36                                           Desc Main
                                                               Document     Page 19 of 33
 Debtor 1
 Debtor 2 Clark, Christopher Lee & Clark, Iris Lea                                                   Case number (if known)            3:21-bk-30198

 4.14     Hughes Network Systems                                 Last 4 digits of account number       3775                                                $724.87
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          P.O. Box 96874
          Chicago, IL 60693-6874
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Utility/collection account


 4.15     Kohl's                                                 Last 4 digits of account number       xxxx                                                $643.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          P.O. Box 3115
          Milwaukee, WI 53201-3115
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Revolving account


 4.16     Merchants Credit, LLC                                  Last 4 digits of account number       2697                                               $4,259.50
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          PO Box 1848
          Marion, IL 62959-8048
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
                                                                                      Memorial Hospital Carbondale
           Yes                                                  Other. Specify      Epic/collection account




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 6 of 12
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case 21-30198-tnw                       Doc 14       Filed 08/05/21 Entered 08/05/21 17:03:36                                           Desc Main
                                                               Document     Page 20 of 33
 Debtor 1
 Debtor 2 Clark, Christopher Lee & Clark, Iris Lea                                                   Case number (if known)            3:21-bk-30198

 4.17     Nelnet, Inc                                            Last 4 digits of account number       xxxx                                               $1,673.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           02/19/2013
          PO Box 82561
          Lincoln, NE 68501-2561
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
                                                                 Type of NONPRIORITY unsecured claim:
           At least one of the debtors and another
           Check if this claim is for a community               Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                   Other. Specify

 4.18     Phoenix Fleet Services                                 Last 4 digits of account number       1935                                               $3,411.71
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           11/17/2020
          335 E Yusen Dr
          Georgetown, KY 40324-9067
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Business debt/Chanka Express


 4.19     Plaza Tire Service                                     Last 4 digits of account number       3792                                                $674.41
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          PO Box 81410
          Cleveland, OH 44181-0410
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Revolving account




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 7 of 12
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case 21-30198-tnw                       Doc 14       Filed 08/05/21 Entered 08/05/21 17:03:36                                           Desc Main
                                                               Document     Page 21 of 33
 Debtor 1
 Debtor 2 Clark, Christopher Lee & Clark, Iris Lea                                                   Case number (if known)            3:21-bk-30198

 4.20     Regions Bank                                           Last 4 digits of account number       1403                                               $1,182.92
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          P.O. Box 110
          Hattiesburg, MS 39403
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Collection account


 4.21     Southern Illinois Healthcare                           Last 4 digits of account number       9138                                                $156.80
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          10604 Justin Dr
          Des Moines, IA 50322-3755
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Medical services


 4.22     St. Joseph Hospital                                    Last 4 digits of account number       xxxx                                               $1,008.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          P.O. Box 644658
          Pittsburgh, PA 15264-4658
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Medical services/collection account




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 8 of 12
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case 21-30198-tnw                       Doc 14       Filed 08/05/21 Entered 08/05/21 17:03:36                                           Desc Main
                                                               Document     Page 22 of 33
 Debtor 1
 Debtor 2 Clark, Christopher Lee & Clark, Iris Lea                                                   Case number (if known)            3:21-bk-30198

 4.23     SYNCB/Lowes                                            Last 4 digits of account number       6066                                                $899.15
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          PO Box 965036
          Orlando, FL 32896-5036
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Revolving account


 4.24     Terminix                                               Last 4 digits of account number       7458                                                $261.60
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          PO Box 742592
          Cincinnati, OH 45274-2592
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Exterminating services/collection account


 4.25     Transport Funding                                      Last 4 digits of account number       6001                                              $34,243.09
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           10/19/2019
          8717 W 110th St Ste 700
          Overland Park, KS 66210-2127
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
                                                                                      Repossession/deficiency balance/2014
           Yes                                                  Other. Specify      Freightliner




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 9 of 12
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case 21-30198-tnw                       Doc 14       Filed 08/05/21 Entered 08/05/21 17:03:36                                           Desc Main
                                                               Document     Page 23 of 33
 Debtor 1
 Debtor 2 Clark, Christopher Lee & Clark, Iris Lea                                                   Case number (if known)            3:21-bk-30198

 4.26     United Adjustment Services                             Last 4 digits of account number       0448                                               $1,331.08
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          PO Box 425
          Carbondale, IL 62903-0425
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
                                                                                      Memorial Hospital of
           Yes                                                  Other. Specify      Carbondale/collection account

 4.27     United Adjustment Services                             Last 4 digits of account number       5439                                                $490.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          PO Box 425
          Carbondale, IL 62903-0425
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Prairie Cardiovascular/collection account


 4.28     United Adjustment Services                             Last 4 digits of account number                                                               $53.33
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          PO Box 425
          Carbondale, IL 62903-0425
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                         Contingent
          Debtor 2 only                                          Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      SIH Medical Group/collection account




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 10 of 12
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case 21-30198-tnw                       Doc 14       Filed 08/05/21 Entered 08/05/21 17:03:36                                           Desc Main
                                                               Document     Page 24 of 33
 Debtor 1
 Debtor 2 Clark, Christopher Lee & Clark, Iris Lea                                                   Case number (if known)            3:21-bk-30198

 4.29      Verizon Wireless                                      Last 4 digits of account number       0001                                                $3,932.27
           Nonpriority Creditor's Name
                                                                 When was the debt incurred?
           P.O. Box 26055
           Minneapolis, MN 55426
           Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           Debtor 1 only                                         Contingent
            Debtor 2 only                                        Unliquidated
            Debtor 1 and Debtor 2 only                           Disputed
            At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community               Student loans
           debt                                                   Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                       report as priority claims

           No                                                    Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                 Other. Specify      Phone services/collection account

 Part 3:     List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Convergent Outsourcing, Inc.                               Line 4.20 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 9004                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Renton, WA 98057-9004
                                                            Last 4 digits of account number                1403
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit First, N.A.                                         Line 4.19 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 81344                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Cleveland, OH 44181-0344
                                                            Last 4 digits of account number                3792
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 McCarthy, Burgess & Wolff                                  Line 4.14 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 26000 Cannon Road, The MB & W                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Bldg
 Cleveland, OH 44146
                                                            Last 4 digits of account number                3775
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Merchants Credit Guide Co.                                 Line 4.16 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 209 S La Salle St Ste 900                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Chicago, IL 60604-1443
                                                            Last 4 digits of account number                2697
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Nationwide Credit, Inc.                                    Line 4.24 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 15130                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Wilmington, DE 19850-5130
                                                            Last 4 digits of account number                7458
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 United Adjustment Services                                 Line 4.22 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 425                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Carbondale, IL 62903-0425
                                                            Last 4 digits of account number                xxxx
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Valor Intelligent Processing                               Line 4.29 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 551259                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Jacksonville, FL 32255-1259

Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 11 of 12
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case 21-30198-tnw                       Doc 14         Filed 08/05/21 Entered 08/05/21 17:03:36                                  Desc Main
                                                                 Document     Page 25 of 33
 Debtor 1
 Debtor 2 Clark, Christopher Lee & Clark, Iris Lea                                                      Case number (if known)     3:21-bk-30198
                                                             Last 4 digits of account number                    0001

 Part 4:     Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                           Total Claim
                        6a.   Domestic support obligations                                                6a.      $                     0.00
 Total claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                        6b.      $                     0.00
                        6c.   Claims for death or personal injury while you were intoxicated              6c.      $                     0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.      $                     0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.      $                     0.00

                                                                                                                           Total Claim
                        6f.   Student loans                                                               6f.      $                 1,673.00
 Total claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.      $                     0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.      $                     0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                                $                64,951.34

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.      $                66,624.34




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 12 of 12
Software Copyright (c) 2021 CINGroup - www.cincompass.com
              Case 21-30198-tnw                      Doc 14          Filed 08/05/21 Entered 08/05/21 17:03:36                                Desc Main
                                                                    Document     Page 26 of 33
              Fill in this information to identify your case:

 Debtor 1                 Christopher Lee Clark
                          First Name                         Middle Name              Last Name

 Debtor 2                 Iris Lea Clark
 (Spouse if, filing)      First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:               EASTERN DISTRICT OF KENTUCKY, FRANKFORT DIVISION

 Case number           3:21-bk-30198
 (if known)
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
        No. Check this box and file this form with the court with your other schedules.     You have nothing else to report on this form.
         Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).
2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
        unexpired leases.


         Person or company with whom you have the contract or lease                     State what the contract or lease is for
                          Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number       Street

           City                                     State                  ZIP Code
  2.2
           Name


           Number       Street

           City                                     State                  ZIP Code
  2.3
           Name


           Number       Street

           City                                     State                  ZIP Code
  2.4
           Name


           Number       Street

           City                                     State                  ZIP Code
  2.5
           Name


           Number       Street

           City                                     State                  ZIP Code




Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                                      Page 1 of 1
Software Copyright (c) 2021 CINGroup - www.cincompass.com
              Case 21-30198-tnw                         Doc 14           Filed 08/05/21 Entered 08/05/21 17:03:36                 Desc Main
                                                                        Document     Page 27 of 33
              Fill in this information to identify your case:

 Debtor 1                   Christopher Lee Clark
                            First Name                            Middle Name        Last Name

 Debtor 2                   Iris Lea Clark
 (Spouse if, filing)        First Name                            Middle Name        Last Name


 United States Bankruptcy Court for the:                 EASTERN DISTRICT OF KENTUCKY, FRANKFORT DIVISION

 Case number            3:21-bk-30198
 (if known)
                                                                                                                                 Check if this is an
                                                                                                                                  amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                        12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

      No
       Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona,
       California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

      No. Go to line 3.
       Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in
      line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form
      106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out
      Column 2.

                Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                         Check all schedules that apply:

    3.1                                                                                                 Schedule D, line
                 Name
                                                                                                        Schedule E/F, line
                                                                                                        Schedule G, line
                 Number            Street
                 City                                     State                       ZIP Code




    3.2                                                                                                 Schedule D, line
                 Name
                                                                                                        Schedule E/F, line
                                                                                                        Schedule G, line
                 Number            Street
                 City                                     State                       ZIP Code




Official Form 106H                                                               Schedule H: Your Codebtors                                    Page 1 of 1
Software Copyright (c) 2021 CINGroup - www.cincompass.com
             Case 21-30198-tnw                    Doc 14     Filed 08/05/21 Entered 08/05/21 17:03:36                                  Desc Main
                                                            Document     Page 28 of 33


Fill in this information to identify your case:

Debtor 1                      Christopher Lee Clark

Debtor 2                      Iris Lea Clark
(Spouse, if filing)

United States Bankruptcy Court for the:         EASTERN DISTRICT OF KENTUCKY,
                                                FRANKFORT DIVISION

Case number               3:21-bk-30198                                                                    Check if this is:
(If known)
                                                                                                              An amended filing
                                                                                                              A supplement showing postpetition chapter 13
                                                                                                               income as of the following date:
Official Form 106I                                                                                             MM / DD/ YYYY
Schedule I: Your Income                                                                                                                      12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                  Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                                Employed                                    Employed
       attach a separate page with             Employment status
       information about additional                                   Not employed                                Not employed
       employers.
                                               Occupation
       Include part-time, seasonal, or
       self-employed work.                                                                                        Express Employment
                                               Employer's name                                                    Professionals
       Occupation may include student or
       homemaker, if it applies.         Employer's address
                                                                                                                  9701 Boardwalk Blvd
                                                                                                                  Oklahoma City, OK 73162

                                               How long employed there?

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse
unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more
space, attach a separate sheet to this form.

                                                                                                         For Debtor 1          For Debtor 2 or
                                                                                                                               non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.             2.    $              0.00       $         2,317.25

3.     Estimate and list monthly overtime pay.                                                 3.   +$              0.00       +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                            4.    $           0.00              $   2,317.25




Official Form 106I                                                        Schedule I: Your Income                                                    page 1
            Case 21-30198-tnw              Doc 14       Filed 08/05/21 Entered 08/05/21 17:03:36                                     Desc Main
                                                       Document     Page 29 of 33

Debtor 1
Debtor 2    Clark, Christopher Lee & Clark, Iris Lea                                                Case number (if known)    3:21-bk-30198


                                                                                                        For Debtor 1            For Debtor 2 or
                                                                                                                                non-filing spouse
      Copy line 4 here                                                                      4.          $              0.00     $         2,317.25

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                   5a.        $              0.00     $         299.29
      5b.    Mandatory contributions for retirement plans                                    5b.        $              0.00     $           0.00
      5c.    Voluntary contributions for retirement plans                                    5c.        $              0.00     $           0.00
      5d.    Required repayments of retirement fund loans                                    5d.        $              0.00     $           0.00
      5e.    Insurance                                                                       5e.        $              0.00     $           0.00
      5f.    Domestic support obligations                                                    5f.        $              0.00     $           0.00
      5g.    Union dues                                                                      5g.        $              0.00     $           0.00
      5h.    Other deductions. Specify:                                                      5h.+       $              0.00 +   $           0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                        6.      $                  0.00     $         299.29
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                   7.      $                  0.00     $       2,017.96
8.    List all other income regularly received:
      8a.    Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                             8a.        $              0.00     $               0.00
      8b. Interest and dividends                                                             8b.        $              0.00     $               0.00
      8c.    Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                            8c.        $              0.00     $               0.00
      8d. Unemployment compensation                                                          8d.        $              0.00     $               0.00
      8e.    Social Security                                                                 8e.        $              0.00     $               0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                        8f.  $                    0.00   $                 0.00
      8g. Pension or retirement income                                                       8g. $                     0.00   $                 0.00
      8h. Other monthly income. Specify:                                                     8h.+ $                    0.00 + $                 0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                              9.      $                  0.00     $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                         10. $               0.00 + $         2,017.96 = $            2,017.96
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                       11.      +$              0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on theSummary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it applies 12.         $           2,017.96
                                                                                                                                           Combined
                                                                                                                                           monthly income
13. Do you expect an increase or decrease within the year after you file this form?
     No.
         Yes. Explain:




Official Form 106I                                                      Schedule I: Your Income                                                          page 2
        Case 21-30198-tnw                    Doc 14         Filed 08/05/21 Entered 08/05/21 17:03:36                                  Desc Main
                                                           Document     Page 30 of 33


Fill in this information to identify your case:

Debtor 1                Christopher Lee Clark                                                                Check if this is:
                                                                                                              An amended filing
Debtor 2                Iris Lea Clark                                                                        A supplement showing postpetition chapter 13
(Spouse, if filing)                                                                                              expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF KENTUCKY,                                              MM / DD / YYYY
                                          FRANKFORT DIVISION

Case number           3:21-bk-30198
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
      Yes. Does Debtor 2 live in a separate household?
           No
                 Yes. Debtor 2 must file Official Form 106J-2,Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?              No
      Do not list Debtor 1 and
      Debtor 2.
                                          Yes.    Fill out this information for
                                                   each dependent..............
                                                                                   Dependent’  s relationship to
                                                                                   Debtor 1 or Debtor 2
                                                                                                                        Dependent’
                                                                                                                        age
                                                                                                                                 s      Does dependent
                                                                                                                                        live with you?

      Do not state the                                                                                                                   No
      dependents names.                                                            son                                  15              Yes
                                                                                                                                         No
                                                                                   daughter                             12              Yes
                                                                                                                                         No
                                                                                   Daughter                             9               Yes
                                                                                                                                         No
                                                                                                                                         Yes
3.    Do your expenses include
      expenses of people other than
                                                 No
      yourself and your dependents?               Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the
value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                            4. $                           500.00

      If not included in line 4:

      4a.   Real estate taxes                                                                               4a.    $                            0.00
      4b. Property, homeowner’    s, or renter’
                                              s insurance                                                   4b.    $                            0.00
      4c.   Home maintenance, repair, and upkeep expenses                                                   4c.    $                            0.00
      4d. Homeowner’     s association or condominium dues                                                  4d.    $                            0.00
5.    Additional mortgage payments for your residence, such as home equity loans                             5.    $                            0.00


Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
        Case 21-30198-tnw                    Doc 14         Filed 08/05/21 Entered 08/05/21 17:03:36                                        Desc Main
                                                           Document     Page 31 of 33

Debtor 1
Debtor 2     Clark, Christopher Lee & Clark, Iris Lea                                                  Case number (if known)       3:21-bk-30198

6.    Utilities:
      6a.     Electricity, heat, natural gas                                                    6a. $                                              150.00
      6b. Water, sewer, garbage collection                                                     6b. $                                                65.00
      6c.     Telephone, cell phone, Internet, satellite, and cable services                    6c. $                                              260.00
      6d. Other. Specify:                                                                      6d. $                                                 0.00
7.    Food and housekeeping supplies                                                             7. $                                              500.00
8.    Childcare and children’     s education costs                                              8. $                                                0.00
9.    Clothing, laundry, and dry cleaning                                                        9. $                                               50.00
10.   Personal care products and services                                                      10. $                                                25.00
11.   Medical and dental expenses                                                              11. $                                                 0.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                             12. $                                               100.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                       13. $                                                25.00
14.   Charitable contributions and religious donations                                         14. $                                                 0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                     15a. $                                                 0.00
      15b. Health insurance                                                                   15b. $                                                 0.00
      15c. Vehicle insurance                                                                  15c. $                                               175.00
      15d. Other insurance. Specify:                                                          15d. $                                                 0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                 16. $                                                  0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                         17a. $                                               397.00
      17b. Car payments for Vehicle 2                                                         17b. $                                               177.00
      17c. Other. Specify:                                                                    17c. $                                                 0.00
      17d. Other. Specify:                                                                    17d. $                                                 0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).          18. $                                                  0.00
19.   Other payments you make to support others who do not live with you.                           $                                                 0.00
      Specify:                                                                                 19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                        20a. $                                                  0.00
      20b. Real estate taxes                                                                  20b. $                                                  0.00
      20c. Property, homeowner’      s, or renter’
                                                 s insurance                                  20c. $                                                  0.00
      20d. Maintenance, repair, and upkeep expenses                                           20d. $                                                  0.00
      20e. Homeowner’       s association or condominium dues                                 20e. $                                                  0.00
21.   Other: Specify:                                                                          21. +$                                                 0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                      $                       2,424.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                              $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                 $                       2,424.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                       23a. $                               2,017.96
    23b. Copy your monthly expenses from line 22c above.                                                    23b. -$                              2,424.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                -406.04

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
      No.
       Yes.              Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
             Case 21-30198-tnw               Doc 14        Filed 08/05/21 Entered 08/05/21 17:03:36                           Desc Main
                                                          Document     Page 32 of 33



      Fill in this information to identify your case:

Debtor 1                    Christopher Lee Clark
                            First Name              Middle Name            Last Name

Debtor 2                    Iris Lea Clark
(Spouse if, filing)         First Name              Middle Name            Last Name


United States Bankruptcy Court for the:      EASTERN DISTRICT OF KENTUCKY, FRANKFORT DIVISION

Case number              3:21-bk-30198
(if known)
                                                                                                                             Check if this is an
                                                                                                                              amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                  12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                      Sign Below


       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


              No

              Yes. Name of person                                                                     Attach Bankruptcy Petition Preparer’  s Notice,
                                                                                                       Declaration, and Signature (Official Form 119)


      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.

       X /s/ Christopher L. Clark                                          X   /s/ Iris L. Clark
             Christopher Lee Clark                                             Iris Lea Clark
             Signature of Debtor 1                                             Signature of Debtor 2

             Date       August 5, 2021                                         Date    August 5, 2021
          Case 21-30198-tnw                 Doc 14         Filed 08/05/21 Entered 08/05/21 17:03:36                               Desc Main
                                                          Document     Page 33 of 33
Fill in this information to identify your case:
United States Bankruptcy Court for the:
EASTERN DISTRICT OF KENTUCKY, FRANKFORT DIVISION

Case number (if known):               3:21-bk-30198




Official Form 121
Statement About Your Social Security Numbers                                                                                                       12/15

Use this form to tell the court about any Social Security or federal Individual Taxpayer Identification numbers you have used. Do not file this
form as part of the public case file. This form must be submitted separately and must not be included in the court’ s public electronic records.
Please consult local court procedures for submission requirements.

To protect your privacy, the court will not make this form available to the public. You should not include a full Social Security Number or
Individual Taxpayer Number on any other document filed with the court. The court will make only the last four digits of your numbers known to
the public. However, the full numbers will be available to your creditors, the U.S. Trustee or bankruptcy administrator, and the trustee assigned
to your case.

Making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines
up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Part 1:   Tell the Court About Yourself and Your spouse if Your Spouse is Filing With You
                             For Debtor 1:                                          For Debtor 2 (Only if Spouse is Filing:)

1.   Your name                Christopher                                                  Iris
                              First name                                                   First name
                              Lee                                                          Lea
                              Middle name                                                  Middle name
                              Clark                                                        Clark
                              Last name                                                    Last name

Part 2:   Tell the Court About all of Your Social Security or Federal Individual Taxpayer Identification Numbers


2.   All Social Security
     Numbers you have
     used                     XXX-XX-XXXX                                                  XXX-XX-XXXX

                               You do not have a Social Security Number                    You do not have a Social Security Number
3.   All federal Individual
     Taxpayer
     Identification
     Numbers (ITIN) you
     have used
                              You do not have an ITIN.                                    You do not have an ITIN.
Part 3:   Sign Below

                              Under penalty of perjury, I declare that the information I     Under penalty of perjury, I declare that the information I
                              have provided in this form is true and correct.                have provided in this form is true and correct.

                              X   /s/ Christopher L. Clark                                   X    /s/ Iris L. Clark
                                  Christopher Lee Clark                                           Iris Lea Clark
                                  Signature of Debtor 1                                           Signature of Debtor 2

                                  Date     August 5, 2021                                         Date   August 5, 2021
